Citation Nr: 0107661	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  95-16 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
leg injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application for an increased 
(compensable) rating for his service connected residuals of a 
left leg injury.  He filed a timely notice of disagreement, 
initiating this appeal.  

This claim was originally presented to the Board in April 
1997, at which time it was remanded for additional 
development, including a new VA medical examination.  It was 
received at the Board for a second time in June 1999, at 
which time it was again remanded for additional development.  
It has now been returned to the Board.  


FINDING OF FACT

The veteran's service connected residuals of a left leg 
injury involve pain of the lower left leg.  


CONCLUSION OF LAW

A compensable rating for residuals of a left leg injury is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.655, 4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 
4.73, Diagnostic Code 5312 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to this service medical records, the veteran first 
injured his left leg in September 1977, when he fell while 
running.  His symptoms included increased tenderness around 
the left tibia, without gross edema or discoloration.  X-rays 
were negative, and he was diagnosed with a contusion of the 
left leg.  A week later, he reported ongoing pain of the left 
shin, especially with use.  Again, he was without edema, but 
his leg was tender to palpation.  A shin splint was 
diagnosed, and hot soaks were recommended.  He reported 
additional problems with the left leg in May 1979.  He had a 
limp, and was given support stockings and rest.  A week later 
he continued to report left leg pain, and shin splints vs. 
possible early anterior compartment syndrome was diagnosed.  
An August 1979 bone scan of the left tibia was negative for 
abnormality.  The veteran was afforded a service separation 
examination in April 1981, at which time no disability of the 
left leg was observed.  

In a November 1982 rating decision, the veteran was awarded 
service connection, with a noncompensable initial rating, for 
residuals of a left leg injury.  He was afforded VA surgery 
in 1985 to correct anterior compartment syndrome and possible 
nerve entrapment syndrome of the left leg.  His surgery and 
postoperative recovery were without incident.  

The veteran received non-VA medical treatment on his left 
knee in October 1993.  He complained of knee pain, and 
requested a left knee brace.  He had full range of motion of 
the left knee, with a visible scar on the knee.  A knee 
strain was diagnosed and he was given a knee brace and 
medication.  A February 1994 x-ray of the veteran's left leg 
and ankle revealed no fractures or other abnormalities, and 
was within normal limits.  

The veteran filed a claim in June 1994 for a compensable 
rating for his service connected left leg disability.  

An August 1994 VA medical examination was afforded the 
veteran, and he reported "constant" left leg pain, 
especially with use.  He has difficulty standing or walking 
for long periods of time.  Pain and swelling of the left 
ankle was also reported by the veteran.  He takes over-the-
counter medication for his leg pain.  He had a limp in his 
gait.  Physical examination revealed no muscular atrophy or 
herniation of the muscles of the lower left leg, and he had 
normal touch and pinprick sensation.  Peripheral pulses of 
the lower extremities were 2+ bilaterally.  He had a well-
healed, non-tender surgical scar of the left leg.  No 
evidence was found of bone, joint, or tendon damage.  Range 
of motion testing was within normal limits.  His nerves 
appeared to be intact, and his strength of the left leg was 
good.  X-rays were taken of the left leg, and no fracture or 
deformity of the left knee, ankle, tibia, or fibula was 
noted.  The final diagnosis was of a residual repair of a 
muscle of the left leg.  

The RO considered this medical evidence and issued a November 
1994 rating decision denying the veteran an increased rating 
for his service connected residuals of a left leg injury.  He 
responded with a December 1994 notice of disagreement, 
initiating this appeal.  He was then afforded an April 1995 
statement of the case, and responded with a May 1995 VA Form 
9, perfecting his appeal.  He also requested a personal 
hearing at the RO.  

A personal hearing was afforded the veteran in January 1996.  
He claimed that in 1993, he lost his job as a pipefitter 
because he could not stand for long periods on his left leg. 
He also reported that his leg goes out on him occasionally, 
causing him to fall.  He has worn knee braces in the past, 
with only partial relief of his symptoms.  The RO hearing 
officer considered the evidence and continued the prior 
denial of a compensable rating for the veteran's service 
connected residuals of a left leg injury.  

The veteran's appeal was first presented to the Board in 
April 1997, at which time it was remanded for additional 
development, including a new medical examination.  The RO 
attempted to contact the veteran to schedule him for a new 
medical examination, but a letter sent to his last known 
address was returned as undeliverable.  

The veteran's claim was next presented to the Board in June 
1999, at which time it was again remanded for additional 
development.  This remand ordered the RO to make additional 
efforts to contact the veteran, and if possible schedule him 
for a VA medical examination.  The RO again made numerous 
efforts to contact the veteran, and sent letters to his last 
known address, without success.  A July 2000 letter to the 
veteran was returned marked "Addressee unknown."  His 
representative has not provided an additional information 
regarding the whereabouts of the veteran.  The claim was then 
returned to the RO.  

Analysis

The veteran seeks a compensable rating for his service 
connected residuals of a left leg injury.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2000).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  As 
the veteran's service connected disability is musculoskeletal 
in nature, it must be evaluated within the framework 
established by the Court in DeLuca.  

The VA has a general duty to assist applicants in the 
development of their claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 3838 U.S.C. § 5103A).  When the 
veteran claims an increase in the severity of a service 
connected disability, the VA has an obligation to afford him 
a thorough and contemporaneous medical examination.  See Pond 
v. West, 12 Vet. App. 341 (1999).  In compliance with this 
duty, the RO has attempted, during the pendency of this 
appeal, to schedule him for various medical examinations and 
other development; however, the veteran has apparently 
relocated, and neither he nor his representative has provided 
the VA with a new address.  The veteran is reminded that the 
duty to assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The burden rests on 
the veteran to keep the VA apprised as to his whereabouts, 
and the VA is not required "to turn up heaven and earth to 
find him."  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  
Thus, the VA's duty to assist is met in this case.  

When a claimant fails to report, without good cause, for a 
necessary VA medical examination, his claim may be decided on 
the basis of the evidence of record, or summarily denied, 
depending on the nature of the claim.  38 C.F.R. § 3.655 
(2000).  In the present case, the veteran has reported for at 
least one VA orthopedic examination, conducted in August 
1994; thus, a summary denial of his claim under 38 C.F.R. 
§ 3.655 is not warranted.  Instead, his claim will be 
considered based on the evidence of record.  

Effective July 3, 1997, the criteria for rating muscle 
injuries have changed.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the veteran 
is entitled to evaluation of his increased rating claim under 
both the new and the old criteria.  The RO has attempted to 
examine and rate the veteran subsequent to the modifications 
in the ratings schedule, but was unable to do so, as is noted 
above.  Nevertheless, both the old and the new rating 
criteria must be considered in adjudicating the veteran's 
claim.  

Currently, the veteran's left leg disability is rated under 
Diagnostic Code 5312, for impairment of Muscle Group XII.  
These muscles are responsible for dorsiflexion of the lower 
leg, extension of the toes, and stabilization of the arch, 
among other functions.  As is noted above, aspects of the 
rating criteria for muscle injuries were changed effective 
July 3, 1997.  Such changes will be noted as appropriate.  
However, the basic criteria remain unchanged.  Slight 
impairment of these muscles is noncompensable; moderate 
impairment warrants a 10 percent rating, moderately severe 
impairment, a 20 percent rating, and severe impairment, a 30 
percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5312 
(2000).  

38 C.F.R. § 4.56 sets forth the factors to be considered in 
the evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Slight disability of the affected muscles is 
characterized by a simple wound of the muscle group without 
debridement or infection.  The medical history will reflect 
brief treatment and a return to duty, with good functional 
results after healing.  Objective findings will include 
minimal or no scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(d)(1) (2000).  

Moderate disability of the affected muscles is characterized 
by a through and through or deep penetrating wound of 
relatively short track by a single bullet or small shell or 
shrapnel fragment, with an absence of the explosive effect of 
high velocity missiles, and of residuals of debridement or of 
prolonged infection.  Evidence will be present of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings will include entrance and (if present) 
exit scars, linear or relatively small, and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(d)(2) (2000).  

Symptoms to be noted include weakness, fatigue-pain, 
uncertainty of movement, loss of power, lowered threshold of 
fatigue, and impairment of coordination.  38 C.F.R. § 4.56(c) 
(2000) [formerly codified at 38 C.F.R. § 4.54 (1996)].  

The veteran currently has a noncompensable rating for his 
service connected muscle injury of the left leg; for the 
reasons to be discussed below, the preponderance of the 
evidence demonstrates only slight muscle injury residuals and 
is thus against a compensable rating for his service 
connected disability.  

Considering first the medical history of the injury, his 
service medical records reveal only a contusion as an initial 
injury, with no physical penetration of the muscle tissue or 
need for surgical remedy.  While he did subsequently complain 
of and seek additional treatment for lower left leg muscle 
impairment during service, X-rays and bone scans were 
negative for bone abnormality, and his treatment continued to 
be conservative, with no surgery required.  His April 1981 
service separation examination was negative for any left leg 
disability.  More recently, physical examination by VA 
personnel in August 1994 revealed no atrophy or loss of 
strength in the left leg.  He complained of left leg muscle 
pain, and walked with a limp, but no evidence was found on 
evaluation of bone, joint, or tendon damage.  His nerves 
appeared to be intact, and no loss of sensation was noted.  
Peripheral pulses were good.  Range of motion testing was 
within normal limits.  He had surgery in 1985 to correct left 
knee pain and possible nerve entrapment syndrome, and his 
surgery and postoperative recovery were without incident.  On 
examination in 1994, only a well-healed surgical scar was 
evidence.  

Non-VA medical evidence submitted by the veteran dating from 
1993-94 also reveals only slight impairment.  He had full 
range of motion, with no abnormalities revealed via X-ray.  
Clearly, the preponderance of the evidence is against a 
compensable rating for the veteran's service connected 
residuals of a left leg injury.  

As is discussed above, there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca, supra.  While the 
veteran has reported pain of the left leg, especially with 
use, the medical evidence of record does not quantify this 
pain in terms of additional limitation of motion, or 
otherwise elaborate on the veteran's complaints.  As is noted 
above, this appeal was twice remanded for additional medical 
development, but the veterans' absence prevented additional 
medical examination.  In view of these finding, an increased 
rating does not appear justified based on DeLuca factors.  
Likewise, a review of the medical evidence does not reflect 
objective evidence of pain or functional loss greater than 
that contemplated by the current rating.  Thus, 38 C.F.R. 
§§ 4.40, 4.45 or 4.59 do not provide a basis for a higher 
rating when considering DeLuca factors.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's muscle injury of the left leg has 
not required frequent periods of hospitalization; nor is it 
shown by the evidence to present marked interference with 
employment.  While the veteran has stated he had to quit one 
job as a result of his left leg pain, he has not stated he is 
unable to perform any job secondary to this disability.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at present.  
While the veteran has also stated the pain and weakness of 
his left leg interferes with his mobility, he has not 
otherwise submitted evidence tending to show that this 
disability is unusual, or causes marked interference with all 
possible employment, other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, a compensable rating for the veteran's service 
connected residuals of a left leg injury are not warranted.  



ORDER

A compensable rating for the veteran's service connected 
residuals of a left leg injury is denied.  





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

